Ogden, J.
The defendant has appealed from a judgment rendered against him on his own acceptance, for the sum of $1751 88. No appearance was made by the defendant in the court below, and no defence has been set up in this court. The appeal is evidently taken for delay, and the appellee is entitled to damages as prayed for in his answer.
It is therefore ordered, adjudged and decreed, that the judgment of the court below be affirmed, with costs and damages for a frivolous appeal,to wit, the sum of $175.